OPINION OF THE COURT
FLAHERTY, Justice.
Appellant, John Rush, appeals from the denial of relief under the Post Conviction Hearing Act [PCHA], Act of January 25, 1966, P.L. (1965) 1580, 19 P.S. § 1180-1 to 14 (Supp. 1979-1980). The issue of the admissibility of his confession was decided adversely to him in his direct appeal, Commonwealth v. Rush, 459 Pa. 23, 326 A.2d 340 (1974), and is therefore finally litigated. PCHA supra at 19 P.S. § 1180-4(a)(3); Commonwealth v. Slavik, 449 Pa. 424, 297 A.2d 920 (1972).
Appellant also asserts that his trial counsel were ineffective for not raising objections to hearsay testimony implicating John Rush; to the prosecutor’s remarks concerning availability of witnesses to the defense not called but subpoenaed by the Commonwealth; to the prosecutor’s remarks made during summation and finally for not raising on appeal the admissibility of a hearsay statement as a dying declaration. Our examination of the record satisfies us that these contentions are without merit. See Commonwealth ex rel. Washington v. Maroney, 427 Pa. 599, 235 A.2d 349 (1967). Therefore, the Order of the Court below is affirmed.
McDERMOTT, J., did not participate in the consideration or decision of this case.